Title: To Thomas Jefferson from James Monroe, 22 March 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Baltimore March 22. 93.

This will be presented you by Judge Symes of the western territory, with whom I served in the former-Congress and whom I deem a sensible and honest man. He was of service in repelling the attack upon the Missisippi in 1786 by Gardoqui and company. As he is well acquainted with the affairs of that country I have thought it might be useful for you to know him.
We arrived here last night, the roads having almost exhausted ourselves and horses. We stay to day and move on tomorrow early.

Jas. Monroe

